Landon, J.
The appellant has no grievance. She is simply directed to pay a portion of the income of the trust-estate in her hands to the plaintiff, the wife of the defendant Charles Thompson, instead of paying it to Thompson himself. The sum directed to be paid is the alimony and allowance awarded by the judgment obtained in an action for divorce by the plaintiff against her husband, Charles Thompson. In this action the defendant Charles Thompson appears by his attorney, and suffers default. The appellant must pay the income of the trust-estate, and this judgment protects her in paying a portion of it to the plaintiff. The only persons who can claim that they are not bound by this judgment are the judgment creditors of Charles Thompson. The trial court held, and we think properly, that the trust created by the will of Gilbert G. Thompson for the support of Charles Thompson extends also to the support of his wife and child, and that a judicial provision for their support out of the income is a proper application of a portion of the income, and paramount to the rights of judgment creditors. Tolles v. Wood, 99 N. Y. 616, 1 N. E. Rep. 251. Should a judgment creditor hereafter attempt to impeach such provision, the court would extend the necessary protection to the appellant as trustee. We think the judgment right, and that it should be affirmed. Judgment affirmed; costs of both parties payable out of the fund. All concur.